 In the Matter of ROCKFORD COCA-COLA BOTTLING Co., EMPLOYERandMILKWAGON DRIVERS UNION LOCAL No. 482, I. B. OF T. C. W. ANDH. OF A., PETITIONERCaseNo. 13-RC-273.-Decided February 10, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing was held before a hearing officerof the National Labor Relations Board.,The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel, consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer, an Illinois corporation, is engaged in the bottlingand sale of Coca-Cola in a designated area entirely within the Stateof Illinois.It carries on its operations under a contract with WesternCoca-Cola Bottling Company, also an Illinois corporation, hereincalledWestern.By the terms of this contract, Western conveys tothe Employer certain franchise rights to bottle and sell Coca-Cola,which the former acquired by reason of a contract with The Coca-ColaCompany of Delaware.The Coca-Cola Company of Delaware con-sents to and ratifies the contract between the Employer and Western,which governs the Employer's operations.The terms of this con-tractmake the Employer the exclusive customer and licensee ofWestern within the described geographical area.Under the terms of its contract with Western, the Employer buysall its Coca-Cola syrup from Western 2 and acquires the license to usethe distinctive Coca-Cola bottles and tops, purchasing the same fromfirms designated by Western.The use of Coca-Cola syrup by theEmployer is expressly defined by the terms of the contract.The syrup3The original hearing was held on July 28, 1948; further hearing was held on December9, 1948.'Chairman Herzog and Members Houston and Gray.'Western sells Coca-Cola syrup to bottlers In approximately 18 States.81 N. L.R. B., No. 100.579829595-50-vol. 81-38 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDsold to the Employer is manufactured by The Coca-Cola Company atits Illinois plants.The Employer agrees to promote the sale of Coca-Cola.The measure of the amount of Coca-Cola syrup that Westernannually sells to the Employer is by the contract made the criterion ofthe proper "pushing" of sales of Coca-Cola by the Employer.TheEmployer buys advertising placards and other promotional materialfrom Western, making its selections of this material from the Coca-Cola catalog.During the year 1947 the Employer made purchases totalling $475,-544.70.Of this amount the Employer purchased goods in the sumof $314,651.49 within the State of Illinois.This sum includes theprice of the Coca-Cola syrup purchased from Western, as notedabove.The Employer brought into the State of Illinois, from sourcesof supply outside that State, goods valued at $160,893.21.Under itscontract with Western, all sales by the Employer are made within theState of Illinois.On the basis of these facts and the entire record in the case, we find,contrary to the contention of the Employer, that the Employer is en-gaged in commerce within the meaning of the National Labor Rela-tions Act.32.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner contends that route salesmen, refrigerationmaintenance men, the garage mechanic, and the trailer truck driverat the Employer's Coca-Cola bottling plant, excluding other produc-tion and maintenance employees, office and clerical employees, ad-ministrative employees, and supervisors, constitute an appropriatebargaining unit.The Employer contends that its route salesmen areindependent contractors, but that, if route salesmen are employeesand may be included in a bargaining unit, refrigeration maintenancemen and the trailer truck driver and the garage mechanic shouldbe excluded from the unit.Route salesmen,of whom there are presently 21, are engaged inthe sale and delivery of bottled Coca-Cola within the areas desig-nated by their Employer.Although their deliveries are made toregular customers of the Employer, route salesmen are expected toacquire new customers within their territories.The trucks of casesof Coca=Cola are loaded at the Employer's plant by plant employees.Route salesmen unload their cases of Coca-Cola at places of delivery,8Matter of Raleigh Coca-Cola Bottling Works,80 N.L. R. B., No. 119. ROCKFORD COCA-COLA BOTTLING CO.581and load empty cases which they pick up. They set up various ad-vertising displays for their customers, and drain coolers.They col-lect from customers money for which they are responsible to theirEmployer.They necessarily spend the greater part of their workingtime away from the plant, carrying out their sales and delivery work.Route salesmen are instructed in their duties and supervised bya route manager under the assistant sales manager.Route salesmenattend periodic sales meetings, at which they receive sales instruc-tions.They do not punch time clocks. They are paid a weekly sal-ary of $10, plus commissions.One route salesman testified that hispresent take-home pay amounted to approximately $75 per week.Route salesmen work under the close supervision of the Employer,with the Employer's equipment, and withinan arearestricted by theEmployer.Upon the entire record, we find that they are not inde-pendent contractors,4 but employees of the Employer who may beplaced in an appropriate bargaining unit.Refrigeration maintenance men,of whom there are two at the plant,maintain refrigeration equipment, coolers, and coin vending machines.They are plant-trained for their work.They punch time clocks andare hourly paid. They principally spend their time repairing coolers,either at the plant or on service calls to customers.They spend ap-proximately half their time at the plant.These employees come di-rectly under the supervision of the plant superintendent, the highestlevel of supervisory authority.Two other employees, learners andless skilled, deliver and service coolers.The Petitioner would notinclude them in its proposed unit.The garage mechanicrepairs andmaintainsautomotive equipmentfor the Employer's plant, including the delivery trucks used by theroute salesmen and the tow motor or lift truck.He also repairs com-pressors used in the production department.The garage mechanicpunches a time clock and is hourly paid.He works at the back of theplant in the same department with the painter and metal worker. Allthree employees assist one another and are supervised by the garageforeman.The trailer truck driverdrivesa semi-truck for the purpose of trans-porting the Employer's products to redistribution points at DeKalband Dixon, Illinois.When not needed for driving the trailer truck,the driver stacks supplies in the plant, repairs the trailer and performsvarious odd jobs in the plant which may be assigned to him.He ishourly paid.He reports to two supervisors known as "checkers,"whose function is to check incoming and outgoing trucks and controlinventories.4Matter of Ca8key Baking Company,80 N. L.R. B. 374. 582DECISIONSOF NATIONALLABOR RELATIONS BOARDThe unit proposed by the Petitioner is primarily a unit of sales-men.We have included salesmen in a general production and main-tenance unit of a Coca-Cola bottling plant where the parties haveagreed on this all inclusive unit.5We have excluded route salesmenfrom a general plant unit where the parties have not been in agree-ment on their inclusion and the record has indicated clearly the sep-arable work interest of route salesmen 6 It appears that a unit ofroute salesmen at the Employer's plant isprima faciean appropriateunit.'The trailer truck driver whom the Petitioner would includein its proposed unit spends the greater part of his time driving a truck,but he does no sales work, and his interests appear to tie in moreclosely with those of other plant employees rather than with those ofroute salesmen.Refrigeration maintenance men and the garage me-chanic are essentially repair men whose hours, method of payment,employment and responsibilities differ radically from those of routesalesmen who work under various and different lines of supervisoryauthority.We find no reason to include these employees in a unit ofroute salesmen from which other plant employees are excluded. Forthis reason we will exclude refrigeration maintenance men, the garagemechanic, and the trailer truck driver from the unit of route salesmen.We find that all route salesmen of the Employer at its RockfordCoca-Cola plant, excluding refrigeration maintenance men, the garagemechanic, the trailer truck driver, other plant employees, office andclerical employees, administrative employees, and supervisors, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for ' thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered4, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction of Election, including employeeswho did not work during said pay-roll period because they were ill'Matter of Raleigh Coca-Cola Bottling Works, supra."Matter of Roanoke Coca-Cola BottlingWorks, Inc. 72 NL.R. B. 733.zMatter of Carnation Company of Texas,78 N. L. R B. 519. ROCKFORD COCA-COLA BOTTLING CO.583or on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, to de-lermine whether or not they desire to be represented, for purposes ofcollective bargaining, by Milkwagon Drivers Union Local No. 482,I. B. of T. C. W. and H. of A.